Citation Nr: 1033747	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  07-17 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for degenerative disc disease 
of the lumbar spine and status post fracture of the L-3 with 
vertebral body deformity, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1959 to September 
1962.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Oakland, California, that denied the benefit sought on appeal.  

In his May 2007 substantive appeal (on VA Form 9), the Veteran 
requested a Travel Board hearing with a member of the Board.  In 
a November 2008 statement, the Veteran indicated that he does not 
want a hearing.  Based upon this later document, the Board finds 
that the Veteran has withdrawn his earlier request for a hearing 
and will proceed with this appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the claim can be properly 
adjudicated.  

The Veteran's last VA examination to assess the current severity 
of his service- connected degenerative disc disease of the lumbar 
spine and status post fracture of the L-3 with vertebral body 
deformity was in July 2006.  This evidence is inadequate to 
assess the Veteran's current level of severity.  Therefore, a new 
VA examination is required to assess the current level of 
severity of the Veteran's service-connected disability.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined 
the Board should have ordered a contemporaneous examination of 
the Veteran because a 23-month old examination was too remote in 
time to adequately support the decision in an appeal for an 
increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (where the record does not adequately reveal current 
state of claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the disability 
since the previous examination).  See, as well, VAOPGCPREC 11-95 
(April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

Additionally, the most recent VA outpatient treatment records are 
dated from May 2006.  All VA outpatient records since this date 
should be obtained and added to the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient 
records since May 2006 that have not been 
secured for inclusion in the record.

If no additional medical records are located, 
a written statement to that effect should be 
requested for incorporation into the record.

2.  After obtaining the above records, 
provide a VA examination to the Veteran in 
order to assist in evaluating the severity of 
the Veteran's service- connected degenerative 
disc disease of the lumbar spine and status 
post fracture of the L-3 with vertebral body 
deformity.

The Veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  Ask the examiner to discuss all 
findings in terms of the diagnostic codes, 
particularly DC 5243.  The pertinent rating 
criteria must be provided to the examiner, 
and the findings reported must be 
sufficiently complete to allow for rating 
under all alternate criteria.  All indicated 
tests and studies should be accomplished, and 
all clinical findings should be reported in 
detail.

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND at 
whatever location it is scheduled, and to 
cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination may include denial of his 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).

3.  After the above actions have been 
completed, readjudicate the Veteran's claim.  
If the claim remains denied, issue to the 
Veteran a supplemental statement of the case, 
and afford the appropriate period of time 
within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


